Citation Nr: 1644685	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  10-49 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to June 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied claims of service connection for GERD and OSA.  

In September 2014 the Board remanded the case to the RO for further development and adjudicative action.  At that time, the Board also remanded issues of entitlement to a special home adaptation grant and entitlement to specially adapted housing, because those issues were previously denied by the RO and the Veteran submitted a timely notice of disagreement (NOD), but the RO had not yet issued a statement of the case.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran did not subsequently perfect an appeal as to either of those issues.  Accordingly, they are not currently on appeal or before the Board at this time.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In January 2016, prior to the promulgation of a decision in the appeal, the Veteran requested, in writing, to withdraw all remaining issues on appeal, which consisted of entitlement to service connection for GERD and OSA.  


CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive appeal has been met; and as such, the Board does not currently have appellate jurisdiction to decide the issues of entitlement to service connection for GERD and entitlement to service connection for OSA.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the appellant in January 2016 that he requested to withdraw his appeal.  The issues in appellate status and before the Board at that time were:  (1) Entitlement to service connection for GERD; and, (2) Entitlement to service connection for OSA.  

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


